DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on April 23, 2021, claims 1-15 are pending. Claims 1, 2, 4-7, 9 and 11-15 are amended.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not disclose a method for a pressure sensitive stylus comprising the combination of:
 receiving at a controller within the pressure sensitive stylus:
 a predetermined voltage that corresponds to a pressure of a stylus stroke applied on a write tip of the pressure sensitive stylus or an erase tip of the pressure sensitive stylus, wherein the write tip of the pressure sensitive stylus is coupled to a first piezoelectric crystal that generates a first voltage when a pressure is applied on the write tip, and the erase tip of the pressure sensitive stylus is coupled to a second piezoelectric crystal that generates a second voltage when a pressure is applied on the erase tip; and 

 determining, by the controller, a type of the stylus stroke based on whether the predetermined voltage is the first voltage generated by the first piezoelectric crystal or the second voltage generated by the second piezoelectric crystal, wherein the type of the stylus stroke is a write stroke performed by the write tip or an erase stroke performed by the erase tip.

The previously cited prior art of Elias (US 2010/0006350 A1) and Armstrong-Muntner (US 2014/0078109 A1) and Rihn (US 2017/0083096 A1) do not teach the above limitations, alone or in combination. As argued by Applicant, the stylus of Elias does not include a first piezoelectric crystal to generate a voltage based on the pressure applied on the write tip, and a second piezoelectric crystal to generate a second voltage based on a pressure on an erase tip of the stylus. Furthermore, Armstrong-Muntner, while disclosing fiber optic sensors, also does not include a first piezoelectric crystal to generate a voltage based on the pressure applied on the write tip, nor a second piezoelectric crystal to generate a second voltage based on a pressure on an erase tip of the stylus. 
The additionally cited reference of Ali (US 2009/0267891 A1) is particularly noted as it teaches a stylus with both ends, including a write tip and a erase tip (Fig. 45, primary end, #42; secondary end, #44) made of piezoelectric material (Detailed Description, [0067]). However, Ali teaches away from the whole of the claimed invention as it generates a constant voltage (Detailed Description, [0067], “The device's power generation units should provide the device with a constant voltage between 1 volt and 20 volts DC.”) and also teaches away from pressure sensing (Detailed Description, [0070]) and is silent determination of stroke type or stylus coordinate direction.
Thus, claim 1 is still unobvious over the combination of the prior art and is allowed. Claims 6 and 11 are independent apparatus claims that still recite similar characteristics of that of claim 1, and are 
Additional cited references on the PTO-892, not specifically noted here, are relevant to the general Field of the Invention are also do not cure the deficiencies of the noted references above.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KWIN XIE/               Primary Examiner, Art Unit 2626